Case: 4:21-cv-00994-PAG Doc #: 4 Filed: 05/18/21 1 of 1. PageID #: 171



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


                                                 )
Raymond Romano,                                  )     CASE NO. 4:21CV994
                                                 )
               Plaintiff(s)                      )
                                                 )            ORDER
       v.                                        )
                                                 )
Lordstown Motors Corp., et al.,                  )
                                                 )
               Defendant(s).                     )
                                                 )
                                                 )

       Pursuant to Local Rule 3/1(b)(4) and with the agreement of both the transferor and

transferee judges, the above-captioned case is transferred to the docket of Chief Judge Patricia A.

Gaughan, United States District Court for the Northern District of Ohio as related to case

4:21CV616.




       IT IS SO ORDERED.


       Date: May 18, 2021                      s/John R. Adams
                                             Judge John R. Adams
                                             U.S. District Judge

                                              s/Patricia A. Gaughan_
                                             Chief Judge Patricia A. Gaughan
                                             U.S. District Judge
